10/08/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs August 1, 2019

    KAYLA NICOLE (WHITE) BLAKNEY v. JUSTIN TAYLOR WHITE

              Appeal from the General Sessions Court for Hardin County
                         No. 8326    Daniel L. Smith, Judge
                       ___________________________________

                              No. W2018-00640-COA-R3-CV1


                                              AND

    KAYLA NICOLE (WHITE) BLAKNEY v. JUSTIN TAYLOR WHITE

              Appeal from the General Sessions Court for Hardin County
                         No. 8326    Daniel L. Smith, Judge
                       ___________________________________

                             No. W2018-00617-COA-R3-CV
                         ___________________________________


This is a consolidated appeal concerning a post-divorce action that involves the father’s
petition to modify the parties’ existing permanent parenting plan. The trial court named
the father as primary residential parent of the parties’ child, increased the father’s co-
parenting time to 271 days per year, reduced the mother’s co-parenting time to 94 days
annually, and required that the mother’s co-parenting time be supervised. The court
further granted the father sole decision-making authority with respect to the child’s
education, non-emergency health care, religious upbringing, and extra-curricular
activities. The mother has appealed. Having determined that the trial court failed to
settle the differences between the parties’ competing statements of the evidence, we
vacate the trial court’s judgment and remand this matter for the trial court to make the
necessary findings required by Tennessee Rule of Appellate Procedure 24(e) and transmit
a proper supplemental record to this Court.


1
  Mother initially filed two notices of appeal. Because both appeals involved the same parties and
common facts and questions of law, this Court, sua sponte, entered an order on August 26, 2019,
consolidating case No. W2018-00617-COA-R3-CV and case No. W2018-00640-COA-R3-CV pursuant
to Tennessee Rule of Appellate Procedure 16(b).
  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                            Vacated; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and W. NEAL MCBRAYER, J., joined.

Bryan J. Petty, Selmer, Tennessee, for the appellant, Kayla Nicole (White) Blakney.

Chadwick G. Hunt, Savannah, Tennessee, for the appellee, Justin Taylor White.

                                       OPINION

                         I. Factual and Procedural Background

        Kayla Nicole (White) Blakney (“Mother”) and Justin Taylor White (“Father”)
were divorced by final decree of the General Sessions Court for Hardin County (“trial
court”), entered May 21, 2015. The parties had one child born of the marriage, M.W.
(“the Child”), who was one year of age at the time of the final decree’s entry. Attendant
to the divorce, Mother and Father agreed to a Permanent Parenting Plan (“PPP”), which
the trial court incorporated into its decree. Pursuant to the PPP, Mother was designated
primary residential parent and awarded 280 days of co-parenting time per year with the
Child. Father enjoyed the remaining 85 days annually with the Child. Father was also
ordered to pay child support to Mother in the amount of $564.00 per month. All major
decisions related to the Child required joint agreement of the parents, and mediation was
the established means of resolution for any dispute.

        On June 23, 2017, Father filed a petition in the trial court, seeking to modify the
existing PPP by reason of an alleged material change in circumstance that would,
according to Father, necessitate his being named as primary residential parent of the
Child. Father also filed a proposed permanent parenting plan, requesting that the trial
court award him 341 days of co-parenting time with the Child and grant 24 days of co-
parenting time to Mother annually. Father alleged, inter alia, that Mother had been under
the influence of drugs in the Child’s presence and that Mother had been hospitalized for a
drug overdose. Father also averred that there was domestic violence in the home where
the Child resided with Mother. On the same day, the trial court issued an “Ex Parte
Emergency Custody Order and Restraining Order,” setting a hearing for the next week.

       Following a hearing, the trial court entered an order on June 29, 2017, granting
temporary custody of the Child to Father and requiring Mother’s parenting time to be
supervised by Mother’s sister. Both parties were ordered to submit to hair follicle drug
screens and to participate in alternative dispute resolution. Although the parties
participated in mediation on August 17, 2017, the mediator’s final report reflects that no
issues were resolved.
                                          -2-
        Upon Father’s October 12, 2017 “Motion to Set Case for Final Disposition,” the
trial court conducted a hearing on November 20, 2017, and set the case for trial on
January 8, 2018. On November 21, 2017, Mother filed a “Motion for Modification of
Visitation” in order to “accommodate for more visitation during the upcoming
holiday[s].” In response, Father filed an “Answer to Motion for Modification of
Visitation.” Following a hearing conducted on December 14, 2017, the trial court
ordered residential co-parenting time for Mother over the holidays. Although a copy of
this order does not appear in the record before us, Mother acknowledges in her appellate
brief that her residential co-parenting time with the Child was to be supervised by either
Mother’s sister or Mother’s husband.

       Following a January 8, 2018 bench trial, the trial court took the matter under
advisement. Prior to the court’s adjudication, Father filed a “Motion for Ex Parte Relief
and for Contempt,” wherein he alleged that Mother refused to return the Child following
her residential co-parenting time and, consequently, was in contempt of the trial court’s
order. The trial court entered an “Ex Parte Order and Restraining Order” on February 20,
2018, authorizing law enforcement to “assist [Father] in the enforcement of this Ex Parte
Emergency Custody Order and Restraining Order by taking any and all necessary action
to ensure that custody of [the Child] is restored to [Father].” Mother responded by filing
three more motions: a “Motion to Set Aside” the court’s ex parte order, an “Answer to
Motion [f]or Ex Parte Relief and for Contempt,” and a “Motion to Dismiss Ex Parte
Temporary Order of Protection.” Father filed respective responses to Mother’s motions.

       Following a hearing on the parties’ pending motions, the trial court entered an
order on March 16, 2018, (1) finding Mother in willful contempt of the previous orders of
the court for failing to return the Child, (2) imposing a fine of $25.00, and (3) ordering
Mother to pay Father’s attorney’s fees in the amount of $1,500.00. The trial court also
denied Mother’s motions to dismiss the ex parte order and restraining order and her
motion to set aside the same. The trial court concomitantly entered a new temporary
parenting plan, temporarily designating Father as the primary residential parent.

       On March 29, 2018, the trial court entered an “Opinion” containing its findings of
fact and conclusions of law. The court determined, inter alia, that a material change in
circumstance had occurred and that it was in the Child’s best interest to designate Father
as the primary residential parent. However, the court found that Father’s proposed
residential co-parenting time was not in the Child’s best interest. In addition, the court
granted Father sole decision-making authority with respect to the Child’s educational,
non-emergency health care, religious upbringing, and extra-curricular activities.
Although the trial court declined to award Father any additional attorney’s fees, it taxed
court costs to Mother. Counsel for both parties were directed to prepare a judgment,
permanent parenting plan, and Tennessee child support worksheet, and to submit the
aforementioned documents within ten days of entry of the “Opinion.”
                                           -3-
       On April 5, 2018, Mother filed an initial notice of appeal, appealing the trial
court’s March 16, 2018 “Order” finding Mother in contempt. On April 9, 2018, Mother
filed a second “Notice of Appeal,” seeking to appeal the trial court’s March 29, 2018
“Opinion.” On April 23, 2018, the trial court entered a “Final Order,” incorporating its
March 29, 2018 “Opinion,” along with a Permanent Parenting Plan Order and child
support worksheet, pursuant to its March 29, 2018 adjudication. The Permanent
Parenting Plan Order provided that Father would receive 271 days of residential co-
parenting time and Mother would receive 94 annual days of supervised, residential co-
parenting time, with Mother to pay child support to Father in the amount of $85.00 per
month.

       In preparation of the appeal, the parties filed the following motions and
corresponding objections: on July 12, 2018, Mother filed a partial transcript of evidence;
on July 16, 2018, Father filed an “Objection to Transcript as Filed,” pursuant to
Tennessee Rule of Appellate Procedure 24(b), concerning each of the appeals filed by
Mother; on July 26, 2018, Mother filed a “Supplemental Statement of Evidence and
Modification of Prior Transcript,” which included several exhibits; on the same day,
Father filed an answer to Mother’s supplemental statement and a motion to strike
“Exhibit 4” from her statement.

        On September 14, 2018, Mother filed a response to Father’s motion to strike the
transcript filed by her. The trial court subsequently entered an order on December 18,
2018, striking Mother’s transcript of evidence upon concluding that the transcript was
partial and not proper for inclusion in the record. The court concomitantly entered an
order striking “Exhibit Four” from Mother’s “Supplemental Statement of Evidence and
Modification of Prior Transcript,” finding the exhibit to be “not applicable, relevant or
appropriate for inclusion in this case or Appeal.” On January 11, 2019, Father filed a
response, arguing that Mother’s failure to fully comply with Tennessee Rule of Appellate
Procedure 24 should be “fatal to this appeal.” Father concomitantly filed a “Statement of
Evidence,” asserting, inter alia, that “the best evidence or substitute for the verbatim
testimony is included in the Opinion of the Court filed March 29, 2018. . . .” The trial
court, however, did not enter any further order settling the differences between the
statements of the evidence submitted by the parties. This appeal followed.

                                  II. Issues Presented

      Mother presents two issues for our review, which we have restated slightly as
follows:

      1.     Whether the trial court erred by determining that it was in the Child’s best
             interest to modify the parties’ PPP by (1) designating Father as primary
             residential parent, (2) reducing Mother’s co-parenting time, and (3)
                                          -4-
              ordering Mother’s co-parenting time with the Child to be supervised.

       2.     Whether the trial court erred by finding Mother in willful contempt of
              court.

                                  III. Standard of Review

       Regarding the proper standard of appellate review concerning a non-jury
proceeding to modify an existing permanent parenting plan, our Supreme Court has
elucidated:

              In [a] non-jury case, our review of the trial court’s factual findings is
       de novo upon the record, accompanied by a presumption of the correctness
       of the findings, unless the preponderance of the evidence is otherwise. See
       Tenn. R. App. P. 13(d); Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn.
       2002); Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). We review
       the trial court’s resolution of questions of law de novo, with no
       presumption of correctness. Kendrick, 90 S.W.3d at 569. Statutory
       interpretation is a question of law, which we review de novo. Mills v.
       Fulmarque, 360 S.W.3d 362, 366 (Tenn. 2012).

               A trial court’s determinations of whether a material change in
       circumstances has occurred and whether modification of a parenting plan
       serves a child’s best interests are factual questions. See In re T.C.D., 261
S.W.3d 734, 742 (Tenn. Ct. App. 2007). Thus, appellate courts must
       presume that a trial court’s factual findings on these matters are correct and
       not overturn them, unless the evidence preponderates against the trial
       court’s findings. See Tenn. R. App. P. 13(d); In re C.K.G., 173 S.W.3d
       [714,] 732 [(Tenn. 2005)]; Kendrick, 90 S.W.3d at 570; Hass, 676 S.W.2d
       at 555.

Armbrister v. Armbrister, 414 S.W.3d 685, 692-93 (Tenn. 2013).

        As to contempt, “[a] determination of contempt is within the sound discretion of
the trial court, subject to the provisions of the law.” Watkins ex rel. Duncan v. Methodist
Healthcare Sys., No. W2008-01349-COA-R3-CV, 2009 WL 1328898, at *3 (Tenn. Ct.
App. May 13, 2009) (citing Robinson v. Air Draulics Eng’g Co., 377 S.W.2d 908, 912
(Tenn. 1964)). This Court has further explained that “[a]n abuse of discretion occurs
when the trial court causes an injustice by applying an incorrect legal standard, reaches
an illogical result, resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice.” In re Brown, 470 S.W.3d 433, 442 (Tenn.
Ct. App. 2015) (quoting Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011)).

                                            -5-
                                IV. Timeliness of Appeal

      As a threshold matter and because the question is jurisdictional in nature, we
address the timeliness of Mother’s appeal to this Court. Father contends that both of
Mother’s notices of appeal were prematurely filed and therefore must be dismissed.
Mother filed her initial notice of appeal on April 5, 2018, contesting the trial court’s
March 16, 2018 “Order” finding Mother in contempt.

      As this Court has previously explained concerning contempt proceedings in
general:

               “[A] contempt proceeding is sui generis and is considered incidental
       to the case out of which it arises, and often stems from an underlying
       proceeding that is not complete. Doe v. Bd. Of Prof’l Responsibility of
       Supreme Court of Tenn., 104 S.W.3d 465, 474 (Tenn. 2003). The contempt
       proceeding may be “related to the underlying case but independent from it.”
       Green v. Champs-Elysees, Inc., No. M2013-00232-COA-R3-CV, 2014 WL
644726, at *7 (Tenn. Ct. App. Feb. 18, 2014). Thus, “[a] judgment of
       contempt fixing punishment is a final judgment from which an appeal will
       lie.” Hall v. Hall, 772 S.W.2d 4[32], 436 (Tenn. Ct. App. 1989) (citing
       State v. Green, 689 S.W.2d 189 (Tenn. Cr. App. 1984)). The judgment of
       contempt becomes final “upon entry of the judgment imposing a
       punishment therefore.” State ex rel. Garrison v. Scobey, No. W2007-
       02367-COA-R3-JV, 2008 WL 4648359, at *4 (Tenn. Ct. App. Oct. 22,
       2008) (citing Green, 689 S.W.2d at 190); see also Rose v. Rose, No.
       E2005-01833-COA-R3-CV, 2006 WL 1132086, at *4 (Tenn. Ct. App. Apr.
       27, 2006) (“a judgment of contempt, summary or otherwise becomes final
       upon the entering of punishment therefor”); Bailey v. Crum, 183 S.W.3d
383, 387 (Tenn. Ct. App. 2005). “It matters not that the proceedings out of
       which the contempt arose are not complete.” Moody v. Hutchinson, 159
S.W.3d 15, 31 (Tenn. Ct. App. 2004) (citing Green, 689 S.W.2d at 190).
       An order that imposes punishment for contempt “is a final appealable order
       in its own right, even though the proceedings in which the contempt arose
       are ongoing.” Coffey v. Coffey, No. E2012-00143-COA-R3-CV, 2013 WL
1279410, at *5 (Tenn. Ct. App. Mar. 28, 2013) (citing Bailey, 183 S.W.3d
       at 387).

Ballard v. Cayabas, No. W2016-01913-COA-R3-CV, 2017 WL 2471090, at *2 (Tenn.
Ct. App. June 8, 2017). Contempt rulings must be appealed within thirty days of the
court’s finding of contempt. See id. at *3 (determining that a party must file a notice of
appeal from the trial court’s order finding criminal contempt within thirty days); see also
Fletcher v. Fletcher, No. W2003-00715-COA-R3-CV, 2004 WL 298370, at *7 (Tenn. Ct.

                                           -6-
App. Feb. 11, 2004) (determining that a party must file a notice of appeal from the trial
court’s order finding civil contempt within thirty days).

       In support of his contention, Father relies on Tennessee Rule of Appellate
Procedure 3(a) and argues that the trial court’s March 16, 2018 “Order” finding Mother
in contempt and the trial court’s March 29, 2018 “Opinion” were not final judgments that
resolved all issues. The trial court subsequently entered a modified permanent parenting
plan order and “Final Order” on April 23, 2018, incorporating its earlier “Opinion” and
referencing the court’s March 16, 2018 “Order” finding Mother in contempt of court.

       Inasmuch as Mother filed her first notice of appeal within thirty days of the trial
court’s March 16, 2018 “Order” finding Mother in contempt, her notice of appeal is
timely. See Fletcher, 2004 WL 298370, at *7; Ballard, 2017 WL 2471090, at *2.
Mother filed her second notice of appeal on April 9, 2018, appealing the trial court’s
March 29, 2018 “Opinion.” Despite the fact that Mother’s second notice of appeal
predated entry of the trial court’s “Final Order,” Tennessee Rule of Appellate Procedure
4(d) provides that a “prematurely filed notice of appeal shall be treated as filed after the
entry of judgment from which the appeal is taken and on the day thereof.” Ergo,
Mother’s second notice of appeal was also timely pursuant to Tennessee Rule of
Appellate Procedure 4(d). See Meeks v. Successor Trs. of Marital Trust, No. W2009-
02016-COA-R3-CV, 2010 WL 3420546, at *7 (Tenn. Ct. App. Sept. 1, 2010) (stating,
inter alia, that all three sections of this Court have interpreted Rule 4(d) as preserving the
validity of a notice of appeal that was prematurely filed due to the entry of a non-final
order that failed to resolve all the claims or issues in a case); see also Tenn. R. App. P.
4(d) Advisory Comm’n Comment (stating that “subdivision (d) establishes the general
rule that the right to appeal is not lost by filing a notice of appeal before entry of the
judgment appealed from.”). Accordingly, we conclude that Mother’s notices of appeal,
now consolidated, were timely filed.

                         V. Sufficiency of the Record on Appeal

       As an additional threshold matter and upon careful review, we conclude that
because the trial court did not settle the differences between the countervailing statements
of the evidence submitted by the parties, Mother’s right to have her case reviewed in this
Court has been frustrated. See Bellamy v. Cracker Barrel Old Country Store, Inc., 302
S.W.3d 278, 282 (Tenn. 2009); see also Lacy v. HCA Tristar Hendersonville Hosp., No.
M2015-02217-COA-R3-CV, 2016 WL 4497953, at *2 (Tenn. Ct. App. Aug. 25, 2016).
Mother filed a transcript of the evidence on July 12, 2018, to which Father objected.
Mother subsequently filed a “Supplemental Statement of Evidence and Modification of
Prior Transcript” on July 26, 2018, comprised of four exhibits, three of which were
copies of previous trial court orders. The fourth exhibit was a copy of electronic
communications from Mother’s attorney to the court. Father subsequently filed a
“Motion to Strike” the supplemental statement of the evidence.
                                              -7-
        The trial court in its December 18, 2018 “Order on Objection to Transcript as
Filed Pursuant to Rule 24b of the Tennessee Rules of Appellate Procedure” struck
Mother’s transcript upon determining that the transcript, as only a partial transcript, was
“not proper for inclusion in the record.” In a separate order regarding Father’s motion to
strike, the trial court struck the fourth exhibit from Mother’s supplemental statement of
evidence because it was “not applicable, relevant or appropriate for inclusion in this case
or Appeal.” In a concomitant order, the trial court afforded Mother fifteen days to
provide a recording of the January 2018 hearing upon which she had relied to Father’s
counsel.

       On January 11, 2019, Father filed a response to Mother’s transcript and his own
“Statement of Evidence.” Father stated that upon reviewing “the flash drive and written
notes [Mother] relied upon in preparation of her partial or incomplete transcript,” he
found that it omitted “most of the cross examination of [Mother] by [Father’s] counsel”
in addition to all of the testimony of one of Father’s witnesses. The trial court never
entered its “Opinion” as a statement of the evidence, nor did it enter a ruling settling the
differences between the parties’ statements of the evidence. Lacy, 2016 WL 4497953, at
*2.

       Tennessee Rule of Appellate Procedure 24(c) provides:

       Statement of the Evidence When No Report, Recital, or Transcript is
       Available. If no stenographic report, substantially verbatim recital or
       transcript of the evidence or proceedings is available, or if the trial court
       determines, in its discretion, that the cost to obtain the stenographic report
       in a civil case is beyond the financial means of the appellant or that the cost
       is more expensive than the matters at issue on appeal justify, and a
       statement of the evidence or proceedings is a reasonable alternative to a
       stenographic report, the appellant shall prepare a statement of the evidence
       or proceedings from the best available means, including the appellant’s
       recollection. The statement should convey a fair, accurate and complete
       account of what transpired with respect to those issues that are the bases of
       appeal. The statement, certified by the appellant or the appellant’s counsel
       as an accurate account of the proceedings, shall be filed with the clerk of
       the trial court within 60 days after filing the notice of appeal. Upon filing
       the statement, the appellant shall simultaneously serve notice of the filing
       on the appellee, accompanied by a short and plain declaration of the issues
       the appellant intends to present on appeal. Proof of service shall be filed
       with the clerk of the trial court with the filing of the statement. If the
       appellee has objections to the statement as filed, the appellee shall file
       objections thereto with the clerk of the trial court within fifteen days after
       service of the declaration and notice of the filing of the statement. Any
                                             -8-
       differences regarding the statement shall be settled as set forth in
       subdivision (e) of this rule.

(Emphasis added.) Tennessee Rule of Appellate Procedure 24(e) states:

       Correction or Modification of the Record. If any matter properly
       includable is omitted from the record, is improperly included, or is
       misstated therein, the record may be corrected or modified to conform to
       the truth. Any differences regarding whether the record accurately
       discloses what occurred in the trial court shall be submitted to and settled
       by the trial court regardless of whether the record has been transmitted to
       the appellate court. Absent extraordinary circumstances, the determination
       of the trial court is conclusive. If necessary, the appellate or trial court may
       direct that a supplemental record be certified and transmitted.

(Emphasis added). See Lacy, 2016 WL 4497953, at *2 (“If a statement of the evidence is
filed and the appellee files objections, ‘[a]ny differences regarding the statement shall be
settled as set forth in subdivision (e)’”) (quoting Tenn. R. App. P. 24(c)).

        Our Supreme Court, in Bellamy v. Cracker Barrel Old Country Store, Inc., 302
S.W.3d 278, 281 (Tenn. 2009), has held that Rule 24(e)’s requirement that the trial court
settle differences regarding the record is “mandatory.” Thus, Rule 24(c) and (e) “require
the Trial Judge to rule upon objections and to approve a single statement of the evidence.
In so doing, he should require counsel to consolidate into one instrument all of the
uncontested portions of their respective statements, together with the Court’s version of
any contested matter.” Id. (quoting Vowell v. Vowell, Lauderdale Eq. No. 2, 1988 WL
104692, at *1 (Tenn. Ct. App. Oct. 10, 1988)). Furthermore, the Bellamy Court noted:

               [I]f a trial court’s failure to perform its obligation to settle
       differences in conflicting statements of the evidence frustrates a party’s
       right to have its case reviewed by the appellate courts, the party may be
       entitled to a new trial as long as the trial court’s failure to act was not the
       fault of the party.

Bellamy, 302 S.W.3d at 282.

        Citing the Bellamy holding, this Court determined in Lacy that the trial court’s
failure “to resolve the parties’ conflicts concerning [the appellant’s] statement of
evidence” “frustrate[d] the right of appellate review because, in determining whether the
trial court properly dismissed her case, we must review [the appellant’s] proof.” Lacy,
2016 WL 4497953, at *2-3. We recognize that in Lacy, the trial court had also failed to
enter factual findings, which is not the situation in this case. See id at *2. However, the
trial court in the case at bar had entered its “Opinion” before either statement of the
                                             -9-
evidence had been filed and subsequently did not make the mandatory rulings required by
Tennessee Rule of Appellate Procedure 24(e). See Bellamy, 302 S.W.3d at 282.

        Mother has raised issues on appeal concerning the trial court’s modifications to the
designation of primary residential parent and the residential co-parenting schedule,
including supervised visitation and the trial court’s finding that she was in “willful
contempt.” Tennessee courts generally apply a two-step analysis to requests for a
modification of the primary residential parent designation or modification of the
residential co-parenting schedule. See Armbrister, 414 S.W.3d at 697-98; see also
Gentile v. Gentile, No. M2014-01356-COA-R3-CV, 2015 WL 8482047, at *4 (Tenn. Ct.
App. Dec. 9, 2015). The threshold inquiry for both types of modification is whether a
material change in circumstance has occurred. Armbrister, 414 S.W.3d at 697-98. The
trial court in its “Final Order” credited Father’s testimony that since entry of the PPP,
Mother had exhibited a substance abuse problem that constituted a material change in
circumstance affecting the Child. Mother has not specifically appealed the trial court’s
determination of the existence of a material change in circumstance.

        Although not entirely clear from Mother’s argument section in her brief, Mother
appears to have raised a best interest challenge as to the trial court’s modification of the
residential co-parenting schedule as well as the change to the primary residential parent
status. Mother grounds her argument on the purported lack of testimony and evidence
presented at trial regarding the best interest factors provided in Tennessee Code
Annotated § 36-6-106(a) (2017). In order to review Mother’s argument in light of the
record, we must have “a fair, accurate and complete account of what transpired with
respect to” her issues on appeal. See Tenn. R. App. P. 24(b)-(c); see also Bellamy, 302
S.W.3d at 282; Lacy, 2016 WL 4497953, at *2. In the same vein, Mother’s appeal of the
trial court’s contempt finding has also been frustrated by the lack of a statement of the
evidence approved by the trial court. See id.

       Based on the aforementioned analysis, we remand this matter and direct the trial
court to settle the differences between the parties’ competing statements of the evidence
and certify and transmit a proper supplemental record to this Court for resolution of the
issues raised by Mother on appeal in accordance with Tennessee Rule of Appellate
Procedure 24(e). See Bellamy, 302 S.W.3d at 282 (directing the trial court to resolve
conflicts in competing statements of the evidence and to transmit a supplemental record
to the Court of Appeals); see also Lacy, 2016 WL 4497953, at *3 (directing the trial court
to resolve the parties’ conflicts concerning the appellant’s statement of the evidence and
transmit a supplemental record to the Court of Appeals); Lacy v. HCA Tristar
Hendersonville Hospital et al., No. M2017-01055-COA-R3-CV, 2018 WL 575346, at *7
(Tenn. Ct. App. Jan. 26, 2018) (on remand, determining that trial court properly followed
the mandate of the Court of Appeals and did not abuse its discretion in approving the
defendant’s statement of the evidence.).

                                           - 10 -
                      VI. Attorney’s Fees and Damages on Appeal

       In the argument section of his brief, Father requests an award of attorney’s fees
and damages incurred as a result of this appeal, asserting that it is a frivolous appeal
under Tennessee Code Annotated § 27-1-122 (2017). However, this issue has not been
properly raised in Father’s statement of the issues in his appellate brief. As our Supreme
Court has elucidated:

             Appellate review is generally limited to the issues that have been
      presented for review. Tenn. R. App. P. 13(b); State v. Bledsoe, 226 S.W.3d
349, 353 (Tenn. 2007). Accordingly, the Advisory Commission on the
      Rules of Practice and Procedure has emphasized that briefs should “be
      oriented toward a statement of the issues presented in a case and the
      arguments in support thereof.” Tenn. R. App. P. 27, advisory comm’n cmt.

Hodge v. Craig, 382 S.W.3d 325, 334 (Tenn. 2012); see also Forbess v. Forbess, 370
S.W.3d 347, 356 (Tenn. Ct. App. 2011) (“We may consider an issue waived where it is
argued in the brief but not designated as an issue.”). Therefore, we deem Father’s request
for attorney’s fees and damages to be waived.

                                    VII. Conclusion

       For the foregoing reasons, we vacate the trial court’s judgment. We remand this
matter and direct the trial court to (1) settle the differences between the parties’
competing statements of the evidence, (2) certify and transmit a proper supplemental
record to this Court for resolution of Mother’s issues raised on appeal, and (3) collect
costs assessed below. We deem Father’s request for attorney’s fees and damages on
appeal to be waived. Costs on appeal are assessed one-half to the appellant, Kayla Nicole
(White) Blakney, and one-half to the appellee, Justin Taylor White.




                                                   THOMAS R. FRIERSON, II, JUDGE




                                          - 11 -